DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on September 22, 2021 & November 30, 2021.
Claim Objections
Claims 1-20 are objected to because of the following informalities:
Claim 1, step c, recites “injecting steam into….at least said vertical producer wells”, where deletion of “at least” is required to improve clarity of the claim. 
Claim 1, step d, recites “to mobilize oil”. The preamble sets forth “A method of heavy oil production”, but the method steps do not recite “heavy oil”. As such, to improve clarity of the claim, replacement of “to mobilize oil” with -to mobilize the heavy oil- is recommended. 
Claim 1, step e, recites “producing mobilized oil” and “producing NCS”. To improve clarity of the claim, replacement of these limitations with language such as -producing the mobilized heavy oil- and -producing the NCS-, respectively, is required. It is noted that this replacement is also required to improve clarity of the respective dependent claims that further recite limitations regarding the NCS.
Appropriate correction is required. Claims 2-9 are also objected to for being dependent on Claim 1. 
Claim 7 recites “wherein produced NCS”. To improve clarity of the claim, replacement of this limitation with -wherein the produced NCS- is recommended. Appropriate correction is required.
Claim 10 recites the acronym “DSG” in step (a). The expanded form of the acronym is required in the first instance it appears in a claim. Further, Claim 10 recites “collecting CO2”. To improve clarity of the claim, replacement of this limitation with -collecting the CO2- is recommended. Appropriate correction is required. Claims 11-13 are also objected to for being dependent on Claim 10. 
Claims 11 & 12 each recite the limitations “wherein steam” and “which CO2 is produced”. To improve clarity of the claim and/or maintain consistency in terminology, replacement of these limitations with language such as -wherein the steam- and -which the CO2 is collected- is recommended. Appropriate correction is required. 
Claim 13 recites the limitation “wherein vertical injection wells alternate with vertical production wells”. To improve clarity of the claim and/or maintain consistency in terminology, replacement of this limitation with language such as -wherein the vertical injection wells alternate with the vertical production wells-. Appropriate correction is required.
Claim 14, step b, recites “injecting steam into….at least said vertical producer wells”, where deletion of “at least” is required to improve clarity of the claim. 
Further, Claim 14 recites the acronym “NCS” in step (c). The expanded form of the acronym is required in the first instance it appears in a claim.
Claim 14, step d, recites “producing mobilized oil” and “producing NCS”. To improve clarity of the claim replacement of these limitations with language such as -producing the mobilized oil- and -producing the NCS-, respectively, is required. It is noted that this replacement is also required to further improve clarity of the respective dependent claims that further recite limitations regarding the NCS.
Appropriate correction is required. Claims 15-17 are also objected to for being dependent on Claim 14. 
Claim 16 recites the limitations “wherein steam” and “which NCS is produced”. To improve clarity of the claim, replacement of these limitations with language such as -wherein the steam- and -which the NCS is produced- is recommended. Appropriate correction is required. 
Claim 18 recites the acronym “DSG”. The expanded form of the acronym is required in the first instance it appears in a claim. 
Further, Claim 18 recites “a DSG” in lines 2 & 4, “injecting steam and CO2” in lines 3-4, “a horizontal producer well” in lines 4-5, and “collecting CO2” in line 6. To improve clarity of the claim, replacement of these limitations with language such as -the DSG-, -injecting the steam and the CO2-, -the horizontal producer well- and -collecting the CO2-, respectively, is recommended. Appropriate correction is required. Claims 19 & 20 are also objected to for being dependent on Claim 18. 
Claims 19 & 20 each recite the limitations “wherein steam” and “which CO2 is produced”. To improve clarity of the claim and/or maintain consistency in terminology, replacement of these limitations with language such as -wherein the steam- and -which the CO2 is collected- is recommended. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “simultaneously producing mobilized oil and condensed steam from said horizontal producer well and producing NCS from said vertical producer wells”. As recited/punctuated, it is unclear whether (i) mobilized oil and condensed steam are produced simultaneously, or (ii) the two steps of producing (i.e. 1. producing mobilized oil & condensed steam, and 2. producing NCS) occur simultaneously. For purposes of examination, the Office considers the limitation as (ii) the two steps of producing (i.e. 1. producing mobilized oil & condensed steam, and 2. producing NCS) occur simultaneously. Appropriate correction and/or clarification is required. Claims 2-9 are also rejected for being dependent on Claim 1. 
Claim 3 recites the limitation “wherein steam is injected”. It is unclear whether or not this step is distinct from one or both of step (c) “injecting steam” and step (d) “injecting steam”. Further, if this step is the same as step (c), it is also unclear how steam is injected in all the vertical producer wells and NCS is produced from the same vertical producer wells, but at different depths. 
Further, Claim 3 recites the limitation “NCS is produced”. It is unclear whether or not this step is distinct from step (e) “producing NCS”.
It is additionally unclear whether “first depth” and “second depth” are within the payzone, as steps (c)-(e) recite injecting steam into wells and producing NCS from wells, which would appear to occur at the surface. 
Appropriate correction and/or clarification is required. 
Claim 4 recites the limitation “wherein steam is first injected…..and later injected”. It is unclear whether or not this step is distinct from one or both of step (c) “injecting steam” and step (d) “injecting steam”. Further, if this step is the same as step (c), it is also unclear how steam is injected in all the vertical injector and producer wells at two separate times and NCS is produced from the same vertical producer wells, but at different depths. 
Further, Claim 4 recites the limitation “NCS is produced”. It is unclear whether or not this step is distinct from step (e) “producing NCS”.
Also, the term “low” in “first low depth” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the scope of the claim indefinite as it is unclear as to the depth required to be considered “low”. 
It is additionally unclear whether “first low depth”, “second higher depth” and “third depth” are within the payzone, as steps (c)-(e) recite injecting steam into wells and producing NCS from wells, which would appear to occur at the surface. Also, is the second “higher depth” higher with respect to both the first and third depths? Which depth is the highest – the first, second or third?
Appropriate correction and/or clarification is required. 
Claim 5 recites the limitation “wherein more heavy oil is produced every day than a comparable method using horizontal injector wells and horizontal producer wells”; which is unclear. The production of oil can vary over time/days and, as such, the comparison over “every day” is unclear – does this mean more heavy oil is produced on day 1, day 2, day 3 etc. of the method, than day 1, day 2, day 3 etc., respectively, of the comparable method? Further, oil recovery can decline over time and, as such, this indefinite time frame over which more heavy oil is produced is unclear. 
Additionally, it is unclear what “a comparable method using horizontal injector wells and horizontal producer wells” encompasses? How do the methods compare – as a non-limiting example, do the methods have the same duration, same steam and NCS injection at the same rates and depths, same number, distancing and/or capacity of wells etc.? As such, the scope, metes and bounds of the claim are unclear. 
Also, is “more heavy oil” the same as the “mobilized oil”?
Appropriate correction and/or clarification is required. 
Claim 6 recites the limitation “a startup period”. Is this the period over which fluid communication is established? If not, it is unclear how this relates to the method steps of Claim 1.  
Additionally, it is unclear what “a comparable method using only horizontal injector wells and horizontal producer wells” encompasses? How do the methods compare – as a non-limiting example, do the methods have the same duration, same steam and NCS injection at the same rates and depths, same number, distancing and/or capacity of wells etc.? As such, the scope, metes and bounds of the claim are unclear. 
Appropriate correction and/or clarification is required. 
Claim 9 recites the limitation “wherein steam is first injected…..and later injected”. It is unclear whether or not this step is distinct from one or both of step (c) “injecting steam” and step (d) “injecting steam”. Further, if this step is the same as step (c), it is also unclear how steam is injected in all the vertical injector and producer wells at two separate times and NCS is produced from the same vertical producer wells, but at different depths. 
Further, Claim 9 recites the limitation “NCS is produced”. It is unclear whether or not this step is distinct from step (e) “producing NCS”.
Also, the term “low” in “first low depth” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the scope of the claim indefinite as it is unclear as to the depth required to be considered “low”. 
It is additionally unclear whether “first low depth”, “second higher depth” and “third depth” are within the payzone, as steps (c)-(e) recite injecting steam into wells and producing NCS from wells, which would appear to occur at the surface. Also, is the second “higher depth” higher with respect to both the first and third depths? Which depth is the highest – the first, second or third?
Appropriate correction and/or clarification is required. 
Claim 10 recites the limitation “injecting said steam and CO2 into a plurality of vertical injection wells that each terminate directly above a horizontal producer well” and “collecting CO2 from a plurality of vertical production wells that each terminate directly above said horizontal producer well”; which is unclear. As recited, the limitations encompass configurations where two or more vertical injector wells and/or vertical producer wells can terminate at a single point and/or terminate above the vertical portion of the horizontal producer well, which is unclear. 
For purposes of examination, the Office considers these limitations as “injecting said steam and CO2 into a plurality of vertical injection wells, the plurality of vertical injection wells each along a horizontal producer well and terminating directly above said horizontal producer well” and “collecting the CO2 from a plurality of vertical production wells, the plurality of vertical production wells each along said horizontal producer well and terminating directly above said horizontal producer well”, respectively.
Appropriate correction and/or clarification is required. Claims 11-13 are also rejected for being dependent on Claim 10. 
Claim 11 recites the limitation “first depth” and “second depth”, where it is unclear whether the depths are within a subterranean formation, as steps (b) & (d) recite injecting steam into wells and collecting CO2 from wells, which would appear to occur at the surface. Appropriate correction and/or clarification is required. 
Claim 12 recites the limitation “first low depth”, where “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the scope of the claim indefinite as it is unclear as to the depth required to be considered “low”. 
It is additionally unclear whether “first low depth”, “second higher depth” and “third depth” are within a subterranean formation, as steps (b) & (d) recite injecting steam into wells and collecting CO2 from wells, which would appear to occur at the surface. Also, is the second “higher depth” higher with respect to both the first and third depths? Which depth is the highest – the first, second or third?
Appropriate correction and/or clarification is required. 
Claim 14 recites “simultaneously producing mobilized oil and condensed steam from said horizontal producer well and producing NCS from said vertical producer wells”. As recited/punctuated, it is unclear whether (i) mobilized oil and condensed steam are produced simultaneously, or (ii) the two steps of producing (i.e. 1. producing mobilized oil & condensed steam, and 2. producing NCS) occur simultaneously. For purposes of examination, the Office considers the limitation as (ii) the two steps of producing (i.e. 1. producing mobilized oil & condensed steam, and 2. producing NCS) occur simultaneously. Appropriate correction and/or clarification is required. Claims 15-17 are also rejected for being dependent on Claim 14. 
Claim 16 recites the limitation “first low depth”, where “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the scope of the claim indefinite as it is unclear as to the depth required to be considered “low”. 
It is additionally unclear whether “first low depth”, “second higher depth” and “third depth” are within the payzone, as steps (c)-(e) recite injecting steam into wells and producing NCS from wells, which would appear to occur at the surface. Also, is the second “higher depth” higher with respect to both the first and third depths? Which depth is the highest – the first, second or third?
Appropriate correction and/or clarification is required. 
Claim 18 recites the limitation “injecting steam and CO2 from a DSG into a plurality of vertical injection wells that terminate above a horizontal producer well” and “collecting CO2 from a plurality of vertical production wells that terminate above said horizontal producer well,”; which is unclear. As recited, the limitations encompass configurations where two or more vertical injector wells and/or vertical producer wells can terminate at a single point and/or terminate above the vertical portion of the horizontal producer well, which is unclear. 
 Further, Claim 18 recites the limitation “wherein more heavy oil is produced every day than a comparable method using only horizontal injector wells and horizontal producer wells”; which is unclear. The production of oil can vary over time/days and, as such, the comparison over “every day” is unclear – does this mean more heavy oil is produced on day 1, day 2, day 3 etc. of the method, than day 1, day 2, day 3 etc., respectively, of the comparable method? Further, oil recovery can decline over time and, as such, this indefinite time frame over which more heavy oil is produced is unclear. 
Additionally, it is unclear what “a comparable method using only horizontal injector wells and horizontal producer wells” encompasses? How do the methods compare – as a non-limiting example, do the methods have the same duration, same steam and NCS injection at the same rates and depths, same number, distancing and/or capacity of wells etc.? As such, the scope, metes and bounds of the claim are unclear. Is the comparable method that as recited in lines 1-3? If so, are the “horizontal injection well” and “horizontal production well” of lines 2 & 3 the same as the “horizontal injector wells and horizontal producer wells” on the last line? It is also unclear how many horizontal wells are necessarily required by the claim. 
Also, is “more heavy oil” the same as the “mobilized oil”?
Appropriate correction and/or clarification is required. Claims 19 & 20 are also rejected for being dependent on Claim 18. 
Claim 19 recites the limitation “first depth” and “second depth”, where it is unclear whether the depths are within a subterranean formation, as Claim 18 recites injecting steam into wells and collecting CO2 from wells, which would appear to occur at the surface. Appropriate correction and/or clarification is required. 
Claim 20 recites the limitation “first low depth”, where “low” is a relative term which renders the claim indefinite. The term “low” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term “low” renders the scope of the claim indefinite as it is unclear as to the depth required to be considered “low”. 
It is additionally unclear whether “first low depth”, “second higher depth” and “third depth” are within a subterranean formation, as parent Claim 18 recites injecting steam into wells and collecting CO2 from wells, which would appear to occur at the surface. Also, is the second “higher depth” higher with respect to both the first and third depths? Which depth is the highest – the first, second or third?
Appropriate correction and/or clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 4,682,652), in view of Iqbal et al. (US 2008/0135241). 
With respect to Claim 18, “said method comprising injecting steam and CO2 from a DSG into a horizontal injection well and collecting mobilized heavy oil and water from a horizontal production well” is taken as an implied admission that the subject matter of the preamble is the prior art work of another. Drafting a claim in Jepson format (i.e., the format described in 37 CFR 1.75(e); see MPEP § 608.01(m)) is taken as an implied admission that the subject matter of the preamble is the prior art work of another. In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 534 (CCPA 1982)) 
Huang discloses an improved method of heavy oil production, the improvement comprising injecting steam and CO2 into a vertical injection well that terminates above a horizontal producer well, collecting mobilized heavy oil and steam/water from said horizontal production well, and collecting injected fluids from a vertical production well that terminates above said horizontal producer well (Huang: Col. 1, Ln. 54 through Col. 2, Ln. 20; Col. 3, Ln. 12 through Col. 4, Ln. 30; Col. 5, Ln. 30-60; Figures), wherein more heavy oil is produced every day than a comparable method using only horizontal injector wells and horizontal producer wells (Huang: Col. 1, Ln. 5-26; Col. 3, Ln. 5-16; Col. 5, Ln. 30-48).
plurality of vertical injection wells
a plurality of vertical production wells
Further, Huang discloses one or more embodiments with a plurality of vertical wells (Huang: Col. 3, Ln. 12-42), one or more embodiments where the injected thermal fluid comprises carbon dioxide (Huang: Col. 4, Ln. 17-31), and one or more embodiments where the thermal fluid is produced in the production wells (Huang: Col. 5, Ln. 30-60). As such, although the reference fails to explicitly disclose a plurality of vertical injection wells, a plurality of vertical production wells, and collecting carbon dioxide from the plurality of vertical production wells in combination with the above method steps in a single embodiment as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a plurality of vertical wells and produce the thermal fluid and its components, such as carbon dioxide, in combination with the above method steps as instantly claimed in order to yield predictable results in improving heavy oil recovery. 
The reference, however, fails to explicitly disclose the steam and carbon dioxide “from a DSG” as instantly claimed.
Iqbal teaches methods employing steam in subterranean heavy oil applications therein, wherein tailings pond water is employed in a DSG to produce steam and carbon dioxide, which is then injected into a wellbore, in order to reduce the need for a fresh water source in generating steam (Iqbal: Sections [0001], [0002], [0008] & [0028]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Huang with the aforementioned teachings of Iqbal to use steam and carbon dioxide from a DSG, as instantly claimed, in order to reduce the need for a fresh water source in generating steam. (Iqbal: Sections [0001], [0002], [0008] & [0028]).
With respect to Claims 19 & 20, the combined references of Huang & Iqbal teach the method as provided above with respect to Claim 18. Huang further teaches wherein injection through the vertical well is dependent on formation characteristics, such as thickness, with a tailored completion (Huang: Col. 3, Ln. 34-42). As such, although the reference fails to explicitly disclose the depth as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide a suitable termination/depth based on formation characteristics in order to yield predictable results in improving heavy oil recovery. 
It is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for enhanced oil recovery and a finite number of identified, predictable solutions including optimizing well completion based on formation characteristics as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Huang, one of ordinary skill in the art could have pursued a desired termination/depth, such as instantly claimed, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended (i) to overcome the respective claim objections set forth in this Office action, (ii) to overcome the respective rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action; (iii) in accordance with the respective claim interpretations as considered by the Office, as set forth above; and (iv) to include all of the limitations of the base claim and any intervening claims, as applicable.
The following is a statement of reasons for the indication of allowable subject matter:  
Striegler et al. (US 3,960,214) discloses methods of oil production with vertical wells placed along and above a horizontal well, but fails to explicitly disclose the method in combination with the horizontal well as the producer well and the vertical wells as injector wells. 
Huang et al. (US 4,662,441) discloses methods of oil production with vertical wells placed above a horizontal well, but fails to explicitly disclose the method in combination with the plurality of vertical injector and producer wells placed along and terminating directly above the horizontal well as instantly claimed/considered with respect to independent Claims 1, 10 & 14. (See Patent Board Decision (dated March 30, 2021) in parent application 15/673,809).
Huang et al. (US 4,682,652) discloses methods of oil production with vertical wells placed above a horizontal well as set forth above. The reference, however, fails to explicitly disclose the method steps in combination with the plurality of vertical injector and producer wells placed along and terminating directly above the horizontal well as instantly claimed/considered with respect to independent Claims 1, 10 & 14. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674